Citation Nr: 0401248	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  97-00 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for lower back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to August 
1995.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a May 1996 rating decision of the 
Department of Veterans Affairs (VA), Los Angeles, California 
regional office (RO). 

The Board notes that the RO adjudicated claims of service 
connection for pes planus and a low back disability.  In July 
1999, the Board remanded the aforementioned issues for 
additional development.  Subsequently, an August 2003 rating 
action granted service connection for bilateral pes planus 
with an initial evaluation of 0 percent effective August 2, 
1995, but denied the veteran's claim regarding a lower back 
disability.  Accordingly, the veteran has received a complete 
grant of the benefit sought regarding pes planus, and this 
matter is not presently before the Board.  Thus, the 
veteran's claim for entitlement to service connection for a 
lower back disability remains as the only issue on appeal. 


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  While there is no showing that a degenerative spine 
disease is related to service, the evidence is in equipoise 
as to the question of whether lumbosacral strain had its 
onset in service.


CONCLUSION OF LAW

Lumbosacral strain was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  The veteran was notified in the September 
1996 statement of the case (SOC), as well as the February 
1999 and August 2003 supplemental statements of the case 
(SSOC) of the laws and regulations governing his claim.  This 
was sufficient for notification of the information and 
evidence necessary to substantiate the claim, and the veteran 
has been adequately informed as to the type of evidence that 
would help substantiate his claim.

A June 2001 letter informed the appellant of what information 
and evidence needed to be supplied, and what VA would do to 
assist in obtaining pertinent evidence.  It informed him that 
VA would assist in obtaining identified records, but that it 
was the veteran's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  The veteran was also notified of what 
evidence he must obtain to successfully prosecute his claim, 
what evidence VA had obtained and that VA had assisted him in 
attempting to obtain evidence that he had identified as 
relevant to his claim.  Additionally, the veteran was 
informed of the provisions of 38 C.F.R. § 3.159 (2003).  In a 
correspondence dated June 1996 the veteran requested a copy 
of his service medical records.  Subsequently, the RO 
requested all of veteran's service medical records from a 
variety of sources in October 2001, including the Commandant 
of the Marine Corps, Camp Pendleton, Camp LeJeune, and Camp 
Heneko.  All available service medical records have been 
associated with the claims folder.  The veteran has not 
identified any additional evidence to be obtained.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in DAV.  The court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
In the Veterans Benefits Act of 2003, Congress reinstated 
VA's authority to make decisions on all claims without 
waiting one year.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____) 

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claims 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003). 

The Board notes that the veteran's service entrance 
examination is not associated with the claims folder.  The 
available service medical records do not reflect any 
complaints of, or treatment for, back pain.  Indeed, no 
inservice diagnosis of any back pathology is associated with 
the claims folder.  The veteran's service separation 
examination (undated) indicated a history of recurrent back 
pain; there was no notation of existing back pathology made.  

The veteran filed his initial claim of service connection for 
low back disability in November 1995, about 3 months after 
his service discharge.  He underwent a VA spinal examination 
in February 1996, following service.  He complained of low 
back pain.  The examiner noted that dorsal lumbar spine 
exhibited no deformity or spasm.  The range of motion was 
flexion of 90 degrees and extension of 45 degrees.  The 
examiner commented that the veteran had symptoms of recurring 
lumbosacral strain and that was the diagnosis.  It was added 
that there was no evidence of nerve root impingement and the 
disc spaces were well maintained.  A VA radiological report, 
also dated February 1996 indicated a sacralization of L5.  
The impression was minor abnormality, with no attention 
needed.
 
In May 2003, the veteran underwent a further VA low back and 
joint examination.  The veteran complained of low back pain 
while in the military, and that he injured his back while in 
boot camp.  He also reported re-injuring the back at a later 
time in service.  The veteran indicated that following 
service he worked as a security officer, a truck driver, and 
in warehousing, though he had not worked since October 2002 
as a result of a motor vehicle accident which injured his 
neck and also re-injured his lower back. Additionally, the 
veteran indicated that in approximately 2000, he re-injured 
his back while lifting helium tanks. 

X-rays revealed severe degenerative disc disease at L5-S1, 
with osteophytes.  The diagnosis was severe degenerative disk 
disease at lumbar 5/sacral 1 levels, with no changes of the 
thoracic spine.

The examiner indicated that the veteran's reported inservice 
back pain would not have been a precursor to severe L5-S1 
degenerative changes.  Further, the examiner suggested that 
25% of the veteran's discomfort may have been attributable to 
his recent motor vehicle accident.  The examiner also noted 
that it was not as likely that the veteran's reported in-
service low back strain was the cause of any current back 
pain. 

The examiner did not find a nexus between any current back 
pathology and the veteran's period of active military service 
based on the veteran's own reported history and a review of 
the clinical data in the claims folder.  It was concluded 
that his inservice low back pain would not be a precursor to 
the degenerative changes in the spine and the opinion is 
supported by the fact that the veteran has had low back 
trauma on at least two occasions since his service discharge.  

There are no available service medical records objectively 
indicating a diagnosis of a back disability sustained while 
in service.  Aside from the service separation examination 
indicating a history of complaints of back pain, the only 
evidence of record suggesting the veteran may have sustained 
a back disability while in service comes in the form of the 
veteran's own statements regarding his history and is not 
supported by the contemporaneous medical evidence.  However, 
the Board notes that the veteran filed his claim of service 
connection for low back disability just a few months after 
service discharge.  Furthermore, the initial VA examination 
reflects that the veteran exhibited symptoms consistent with 
lumbosacral strain, and there is no indication of intervening 
back trauma following service and before this work-up.  
Resolving all doubt in the veteran's favor, the lumbosacral 
strain 




exhibited on the VA examination in 1996 had its onset in 
service, and to this extent, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for lumbosacral strain is granted. 




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



